DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 7 and 13-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim.  Applicant timely traversed the 05/02/2022 Election of Species requirement in the reply filed on 06/17/2022.
The Office respectfully disagrees with Applicant’s 06/17/2022 arguments and maintains the positions provided in the 05/02/2022 Election of Species requirement.
Accordingly, the 05/02/2022 restriction requirement is made FINAL.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “fitting part” recited in Claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 2 and 6 are objected to because of the following informalities:
Claim 2: The Office believes that the word “corporation” (Line 3) should be amended to recite “cooperation.”
Claim 6: The Office believes the words “of a” should be inserted after the words “any one” (Line 3).  The Office further recommends inserting a comma between the words “elements and” (Line 6) and inserting a comma between the words “elements and” (Line 11).
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 6, and 8-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2019/0329816 to Ko et al., which discloses:
Claim 1: A turning device 100 comprising:
a hollow housing 101;
a turning shaft 110 housed inside the housing 101, having a first male screw groove 112 formed by one threading manner of a left screw 112 and a right screw 113 and a second male screw groove 113 formed by the other threading manner of the left screw 112 and the right screw 113, and turning left and right wheels (not illustrated, see Paragraph [0032]) to be turned by moving in an axial direction;
a first nut 154 screwed to the first male screw groove 112 and rotatably supported inside the housing 101;
a second nut 164 screwed to the second male screw groove 113 and rotatably supported inside the housing 101;
a first driving source 130 generating a first driving force;
a second driving source 140 operating independently of the first driving source 130 and generating a second driving force;
a first power transmission part 152 transmitting the first driving force generated by the first driving source 130 to the first nut 154 and giving an axial force to the turning shaft 110 by rotating the first nut 154; and
a second power transmission part 162 transmitting the second driving force generated by the second driving source 140 to the second nut 164 and giving the axial force to the turning shaft 110 by rotating the second nut 164.
Claim 2: The turning device 100 according to claim 1,
wherein the first driving source 130 and the second driving source 140 are configured, in [cooperation] with each other, to transmit the first driving force and the second driving force to the turning shaft 110 through the first power transmission part 152 and the second power transmission part 162 so as to move the turning shaft 110.
Claim 6: The turning device 100 according to claim 1,
wherein the first male screw groove 112 and the second male screw groove 113 respectively correspond to any one [of a] male screw groove of a ball screw having a rolling passage for rolling spherical rolling elements, a roller screw having a rolling passage for rolling roller-type rolling elements[,] and a sliding screw, and
the first nut 154 and the second nut 164 respectively correspond to any one of a ball screw nut housing the spherical rolling elements, a roller screw nut housing the roller-type rolling elements[,] and a sliding screw nut screwed to the sliding screw so as to correspond to the first male screw groove and the second male screw groove.
Claim 8: The turning device 100 according to claim 1, further comprising:
a rotation regulating part 120 provided over the housing 101 and the turning shaft 110, allowing relative movement of the turning shaft 110 with respect to the housing 101 in the axial direction as well as regulating relative rotation of the turning shaft 110 around its central axis with respect to the housing 101.
Claim 9: The turning device 100 according to claim 8,
wherein the rotation regulating part 120 includes a turning shaft side engaging part 111 provided in the turning shaft 110, and a housing side engaging part 121 provided in the housing 101 and engaged with the turning shaft side engaging part 111 to allow relative movement of the housing 101 and the turning shaft 110 in the axial direction and to regulate relative rotation of the turning shaft 110 around the axis with respect to the housing 101.
Claim 10: The turning device 100 according to claim 9,
wherein the rotation regulating part 120 includes a protrusion 121 that is one of the turning shaft side engaging part 111 and the housing side engaging part 121 and extends to an outer side of the turning shaft 110 in a radial direction or to an inner side of the housing 101 in the radial direction (121 extends to the outer radial side of the turning shaft 110), and a groove (opposite 121) that is the other of the turning shaft side engaging part 111 and the housing side engaging part 121 and is formed to extend in the axial direction of the turning shaft 110.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Patent Application Publication No. 2019/0329816 to Ko et al.
Regarding Claims 3-5, based upon the disclosure of Paragraphs [0062]-[0063] and FIG. 1 of Ko, the Office submits that Claims 3-5 are either anticipated by, or rendered obvious over Ko.  For example, FIG. 1 of Ko illustrates the motors 130, 140, pinions 151, 161, belts 152, 162, ball nuts 154, 164, and spindles 112, 113, respectively, as being substantially the same size.  Accordingly, those having ordinary skill in the art at the time of filing would understand that the absolute value of torques applied o the turning shaft 110 of Ko, as well as the reduction ratio of the two transmissions, would be equal, because if the shaft 110 of Ko received unequal torques from the two transmissions, the unequal application of torque would jam the linear movement of the shaft 110.
Accordingly, Ko discloses:
Claim 3: The turning device 100 according to claim 1,
[wherein] an absolute value of a first torque applied to the turning shaft 110 from the first nut 154 by the first driving force transmitted by the first power transmission part 152 and an absolute value of a second torque applied to the turning shaft 110 from the second nut 164 by the second driving force transmitted to the second power transmission part 162 are equal.
Claim 4: The turning device 100 according to claim 3,
wherein the first driving source 130 and the second driving source 140 generate the first driving force and the second driving force so that the absolute value of the first torque and the absolute value of the second torque become equal.
Claim 5: The turning device 100 according to claim 3,
wherein an absolute value of the first driving force and an absolute value of the second driving force are equal, as well as a first reduction ratio at which the first power transmission part 152 performs transmission to the first nut 154 while reducing a rotation speed and a second reduction ratio at which the second power transmission part 162 performs transmission to the second nut 164 while reducing the rotation speed are equal.
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0329816 to Ko et al.
Claim 11: Ko discloses the turning device 100 according to claim 10, however Ko does not disclose wherein the protrusion is provided to protrude on an outer peripheral surface of an annular member, and an inner peripheral surface of the annular member is fitted to an outer peripheral surface of the turning shaft 110 to be fixed to the turning shaft 110.
Rather, Ko discloses the opposite arrangement (i.e., a reversed arrangement) recited in Claim 10 (as described in the rejection of Claim 10 above).
The Office submits that it would have been obvious to those having ordinary skill in the art at the time of filing to attain the turning device 100 according to claim 10,
wherein the protrusion is provided to protrude on an outer peripheral surface of an annular member, and an inner peripheral surface of the annular member is fitted to an outer peripheral surface of the turning shaft 110 to be fixed to the turning shaft 110, because such a modification would amount to a reversal of parts (i.e., providing splines on a outer radial surface of the cylinder 120 which are engaged with splines provided on an inner radial surface of the housing 101) and it has been held that mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.
Claim 12: Ko, as modified above in the rejection of Claim 11, discloses the turning device 100 according to claim 11,
wherein an outer diameter of the outer peripheral surface of a fitting part 120 (modified according to the rejection of Claim 11 above) of the turning shaft 110 to which the annular member is fitted is larger than an outer diameter of an outer peripheral surface of the turning shaft 110 other than the fitting part.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0329816 to Ko et al., as applied to Claim 9 above, and further in view of U.S. Patent No. 9,771,969 to Tokioka.
Claim 20: Ko discloses the turning device 100 according to claim 9, but does not disclose wherein a lubricating part is interposed between the housing side engaging part 121 and the turning shaft side engaging part 111.
Tokioka teaches a lubricating part 139 interposed between a housing side engaging part 36a and a shaft side engaging part 350 (see FIG. 3).
In view of the Tokioka teaching, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the turning device 100 disclosed by Ko such that it further comprises a lubricating part is interposed between the housing side engaging part 121 and the turning shaft side engaging part 111, in order to reduce friction between the housing 101 and the turning shaft 110.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDELL J KRUG whose telephone number is (313)446-6577.  The examiner can normally be reached on Mon-Fri: 9:00-14:30 AZ time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDELL J KRUG/Primary Examiner, Art Unit 3658